Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/665747 has claims 1-20 pending.

Priority /Filing Date
Acknowledgment is made of applicant's claim for foreign priority based on an Indian Application No. IN201941036917. It is noted, however, that applicant has not filed a certified copy of the above application as required by 35 U.S.C. 119(b).

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated October 28, 2019 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.



Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-8, 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

i)	As per Claim 1, line 8, and Claim 10 line 9, it is uncertain what the term “a plurality of conformal layer interfaces” stands for. For the purpose of examination, examiner will interpret the term as “slice-conformal tetrahedral mesh”.  Appropriate correction and clarification is required in the claim language.
ii)	As per Claim 3, last line and Claim 20 last line, it is uncertain what the term “additive solver” stands for. For the purpose of examination, examiner will interpret the term as any type of validation by additive manufacturing software.  Appropriate correction and clarification is required in the claim language.
iii)	As per Claim 5, line 2, the term “the projecting” lacks sufficient antecedent basis in the claim.  Appropriate correction is required in the claim language.
iv)	As per Claim 10, line 7, the term- “the one node” and line 8, the term-“the one virtual layer plane”  lacks sufficient antecedent basis in the claim.  Appropriate correction is required in the claim language.

As per dependent Claims 2-8, 11-20, they are rejected for incorporating the above errors from their respective parent claim by dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Livesu et al. hereafter Livesu (slice2mesh: a Meshing Tool for the Simulation of Additive Manufacturing Processes, Computers & Graphics (2019), pp 1-14), in view of Guy et al. hereafter Guy (WIPO Pub. No.: WO 2021/073719 Al).

Regarding Claim 1, Livesu discloses  a system for a layered volume mesh representing layers of a physical object to be created by an additive manufacturing process (Livesu: abstract), the system comprising:
(Livesu: page 1 section Introduction lines 11-13: calculate machine tool 13 paths in a computer directly installed into the machine-data processor is inherent feature of computer and 3D print system); and
memory storing instructions stored on one or more data processors, which when executed result in operations (Livesu: page 1 section Introduction lines 11-13: calculate machine tool 13 paths in a computer directly installed into the machine-memory storage and data processor is inherent feature of computer and 3D print system) comprising:
updating the surface mesh with a plurality of conformal layer interfaces generated according to the plurality of virtual layer planes (Livesu: Figures 2, 3, 4 and 5; page 23 section 2.1: Slice by slice growing sequence of the simulation domain; Figure 18: slice-conformal tetrahedral mesh; Also see page 11 lines 2-6); and
performing volume meshing of the updated surface mesh to generate the layered volume mesh (Livesu: Figures 2, 3, 4 and 5; page 3 section 2.1: Volume mesh generation; pages 5-6 section 5: Generation of the PLC; Examiner’s Remark(ER): Figure 5 shows that Extruding each slice (i.e. surface mesh) along the building direction (left) by an amount corresponding to the local layer thickness produces a digital copy of the object to be printed (layered volume mesh)).
Livesu do not explicitly discloses 
slicing and layering a surface mesh representing the physical object according to a plurality of virtual layer planes, wherein the surface mesh comprises a plurality of nodes.
Guy discloses 
slicing and layering a surface mesh representing the physical object according to a plurality of virtual layer planes, wherein the surface mesh comprises a plurality of nodes (Guy: page 3 lines 28-36: slicing the initial component mesh by at least one cutting plane such that initial mesh elements are divided into at least two resulting mesh elements, wherein at the inter- section points of the at least one cutting plane with edges of initial mesh elements resulting mesh nodes are defined; Examiner’s Remark(ER): Note that the initial component mesh composed of initial mesh elements of uniform shape which consist of initial mesh nodes and initial mesh edges extending between the initial mesh nodes(i.e. the claimed surface mesh); Also Note Figure 2 and page 14 lines 11-14: layered component mesh 2, i.e. a component mesh 2 composed of several mesh layers 3 which are superimposed upon each other (i.e. the claimed plurality of virtual layer planes);
Livesu and Guy are analogous art because they are from the same field of endeavor. They both relate to Additive Manufacturing (AM).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above volumetric mesh generation tool, as taught by Livesu, and incorporating the use of layered component mesh generation methodology, as taught by Guy.
One of ordinary skill in the art would have been motivated to do this modification in order to enable in particular the direct production of individual components on the basis of digital construction data, especially CAD data of the components, as suggested by Guy (Guy: page 1lines 26-29).

Regarding Claim 2, the combinations of Livesu and Guy further discloses the system of claim 1, wherein the update comprises:
(Guy: page 28  lines 5-10: projecting at least one initial mesh node (6), especially all initial mesh nodes (6), whose distance to a cutting plane (8) is less than a predetermined threshold value, in particular less than one tenth of the smallest resulting mesh element thickness near this initial mesh node (6), into the cutting plane) .

Regarding Claim 3, the combinations of Livesu and Guy further discloses the system of claim 1, wherein the operations further comprise:
receiving a computer-aided design (CAD) model of the physical object, wherein the CAD
model includes the surface mesh representing the physical object (Livesu: page 4 lines 91-93: We input a CLI file containing a set of 2D slices and (optionally) a thickening radius for support structures);
generating the plurality of virtual layer planes (Livesu: page 4 lines 98-100: The goal of the first step is to create a Piece-wise Linear Complex (PLC) that encodes both the outer and inner structure of the simulation domain);
performing mesh optimizations for improving a quality of the updated surface mesh with the plurality of layer interfaces (Livesu: page 4 lines 100-104; Figures 3, 4: On  the outside, the PLC will conform to the input slices, exposing  the typical staircase effect produced by the slice extrusion (Figure 4). On the inside, the PLC will contain the geometry of the slices, so as to incorporate the temporal evolution of the simulation domain (Figure 3));
(Livesu: page 4 lines 105-106 : the PLC is filled with tetrahedral elements to produce the output mesh; Also see section 5.3 : Vertical meshing); and
determining, using validation, whether the mesh surface having the plurality of layer interfaces with an additive solver (Livesu: page 13 lines 23-30 : validate our meshes in real simulations. We aim to conduct rigorous experiments to measure the performances of our slice conformal meshes when compared with other “fabrication-unaware” meshing techniques).

Regarding Claim 4, the combinations of Livesu and Guy further discloses the system of claim 1, wherein each virtual layer plane of the plurality of virtual layer planes is defined by: z = b + nh, wherein z represents the virtual layer plane, b represents a base of the virtual layer plane, n is a current layer number, and h is a height of a virtual layer (Livesu: Figure 2);

Regarding Claim 5, the combinations of Livesu and Guy further discloses the system of claim 1, wherein the update comprises:
identifying overlapping surfaces caused by the projecting (Livesu: page 5 section 5.2 lines 48-67; section 5.3 lines 74-85); and
moving nodes of the overlapping surfaces to original positions prior to the update, wherein the plurality of nodes comprises the nodes of the overlapping surfaces (Livesu: page 5 section 5.2, section 5.3, section 5.4, Figure 8).

Regarding Claim 6, the combinations of Livesu and Guy further discloses the system of claim 1, wherein the update comprises:
identifying surfaces of the surface mesh, the identified surfaces having all nodes of the surfaces within a virtual layer plane, wherein each surface corresponds to a join surface (Livesu: page 5 section 5: The PLC generation is based on the idea of lifting vertices and edges of each slice one layer above, splitting edges to resolve intersections wherever necessary; section 5.3: This generates n + 1 intersection-free sub-edges, where n is the number of intersection points detected in pre-processing ; Examiner’s Remark(ER): intersection point –join surface).; and
generating a join loop from the join surfaces, the join loop generated based on interconnected edges of the surfaces passing through outer nodes of each join surface (Livesu: page 5 section 5: The PLC generation is based on the idea of lifting vertices and edges of each slice one layer above, splitting edges to resolve intersections wherever necessary; section 5.3: This generates n + 1 intersection-free sub-edges, where n is the number of intersection points detected in pre-processing ; Examiner’s Remark(ER): intersection free sub edges –join loop).

Regarding Claim 7, the combinations of Livesu and Guy discloses the system of claim 1, wherein the operations further comprise:
displaying, on a display, a visual representation of the generated layered volume mesh (Livesu: Figures 12 , 13, page 1- Introduction-a computer directly installed into the machine; Examiner’s Remark(ER): Display is an inherent feature of any computer);

Regarding Claim 8, the combinations of Livesu and Guy further discloses the system of claim 1, wherein, after the generating of the plurality of virtual layer planes, the plurality of (Livesu: page 5 section 5.2; Pre-processing; page 6 section 5.4 vertical meshing- an edge e and its lifted copy e’…. The lower base of this quad is split into as many sub-segments as the number of split points computed for e. The same goes for the upper base, which is split into as many sub-segments as the number of split points computed for e’).
	
Regarding Claim 9, Livesu discloses  a computer-implemented method for a layered volume mesh representing layers of a physical object to be created by an additive manufacturing process (Livesu: abstract), the computer-implemented method comprising:
correcting one or more proximal surfaces having imperfections of the surface mesh surrounding the plurality of virtual layer planes by projecting a subset of the plurality of nodes of the one or more imperfections onto a virtual layer plane of the plurality of the virtual layer planes that is closest to the subset, wherein a modified surface mesh comprises the surface mesh having the one or more proximal surfaces corrected (Livesu: page 5 section 5.2, section 5.3, section 5.4, Figures 5, 8);
generating a layered surface mesh comprising a plurality of layer interfaces between layers of the modified surface mesh by triangulating a series of surface mesh nodes on the plurality of virtual layer planes based on intersections between the modified surface mesh and the plurality of virtual layer planes (Livesu: page 5 section 5.3: We eventually mesh the slice si by generating a Constrained Delaunay Triangulation (CDT) of the so generated set of vertices and unique intersection-free edges, using the Triangle [41] library. Triangle first constructs a CDT of the convex hull of the input set, and then removes the unnecessary triangles proceeding from the outside towards the interior until the input edgesare revealed.);
(Livesu: page 5 section 5.3: Constrained Delaunay Triangulation (CDT));
performing volume meshing of the optimized surface mesh to generate the layered volume mesh (Livesu: Figures 2, 3, 4 and 5; page 3 section 2.1: Volume mesh generation; pages 5-6 section 5: Generation of the PLC; Examiner’s Remark(ER): Figure 5 shows that Extruding each slice (i.e. surface mesh) along the building direction (left) by an amount corresponding to the local layer thickness produces a digital copy of the object to be printed (layered volume mesh)); and
updating the layered volume mesh using volume mesh optimization algorithms (Livesu: Figures 2, 3, 4 and 5; page 23 section 2.1: Slice by slice growing sequence of the simulation domain; Figure 18: slice-conformal tetrahedral mesh; Also see page 11 lines 2-6; Figures 2, 3, 4 and 5; page 3 section 2.1: Volume mesh generation; pages 5-6 section 5: Generation of the PLC).
Livesu donot explicitly discloses 
constructing a plurality of virtual layer planes that represent a bottom plane or a top plane
of a layer of the physical object, wherein surfaces of the physical object are modeled by a surface mesh comprising a plurality of nodes;
correcting one or more proximal surfaces of the updated layered surface mesh by moving
a subset of the plurality of nodes of the one or more proximal surfaces to a predetermined distance away from layer interface of the plurality of the layer interfaces that is closest to the subset, wherein an optimized surface mesh comprises the surface mesh having the one or more proximal surfaces corrected.
Guy discloses 

of a layer of the physical object, wherein surfaces of the physical object are modeled by a surface mesh comprising a plurality of nodes (Guy: page 3 lines 28-36: slicing the initial component mesh by at least one cutting plane such that initial mesh elements are divided into at least two resulting mesh elements, wherein at the inter- section points of the at least one cutting plane with edges of initial mesh elements resulting mesh nodes are defined; Examiner’s Remark(ER): Note that the initial component mesh composed of initial mesh elements of uniform shape which consist of initial mesh nodes and initial mesh edges extending between the initial mesh nodes(i.e. the claimed surface mesh); Also Note Figure 2 and page 14 lines 11-14: layered component mesh 2, i.e. a component mesh 2 composed of several mesh layers 3 which are superimposed upon each other (i.e. the claimed plurality of virtual layer planes);
correcting one or more proximal surfaces of the updated layered surface mesh by moving
a subset of the plurality of nodes of the one or more proximal surfaces to a predetermined distance away from layer interface of the plurality of the layer interfaces that is closest to the subset, wherein an optimized surface mesh comprises the surface mesh having the one or more proximal surfaces corrected (Guy: page 28  lines 5-10: projecting at least one initial mesh node (6), especially all initial mesh nodes (6), whose distance to a cutting plane (8) is less than a predetermined threshold value, in particular less than one tenth of the smallest resulting mesh element thickness near this initial mesh node (6), into the cutting plane);
Livesu and Guy are analogous art because they are from the same field of endeavor. They both relate to Additive Manufacturing (AM).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above volumetric mesh generation 
One of ordinary skill in the art would have been motivated to do this modification in order to enable in particular the direct production of individual components on the basis of digital construction data, especially CAD data of the components, as suggested by Guy (Guy: page 1lines 26-29).

Regarding Claim 10, Livesu discloses a computer-implemented method for a layered volume mesh of a physical object in an additive manufacturing process (Livesu: abstract), the computer-implemented method comprising:
generating a plurality of conformal layer interfaces according to the plurality of virtual layer planes, wherein the plurality of conformal layer interfaces slice the updated surface mesh planes (Livesu: Figures 2, 3, 4 and 5; page 23 section 2.1: Slice by slice growing sequence of the simulation domain; Figure 18: slice-conformal tetrahedral mesh; Also see page 11 lines 2-6); and
performing volume meshing of the modified surface mesh to generate the layered volume mesh (Livesu: Figures 2, 3, 4 and 5; page 3 section 2.1: Volume mesh generation; pages 5-6 section 5: Generation of the PLC; Examiner’s Remark(ER): Figure 5 shows that Extruding each slice (i.e. surface mesh) along the building direction (left) by an amount corresponding to the local layer thickness produces a digital copy of the object to be printed (layered volume mesh)).
Livesu donot explicitly disclose 

modifying the surface mesh by projecting a subset of the plurality of nodes to the plurality of virtual planes, one of the subset of the plurality of nodes being within a predetermined distance from one of the virtual layer planes, wherein the one node is moved onto the one virtual layer plane;
Guy disclose 
identifying a plurality of virtual layer planes slicing across a surface mesh representing the physical object, wherein the surface mesh comprises a plurality of nodes (Guy: page 3 lines 28-36: slicing the initial component mesh by at least one cutting plane such that initial mesh elements are divided into at least two resulting mesh elements, wherein at the inter- section points of the at least one cutting plane with edges of initial mesh elements resulting mesh nodes are defined; Examiner’s Remark(ER): Note that the initial component mesh composed of initial mesh elements of uniform shape which consist of initial mesh nodes and initial mesh edges extending between the initial mesh nodes(i.e. the claimed surface mesh); Also Note Figure 2 and page 14 lines 11-14: layered component mesh 2, i.e. a component mesh 2 composed of several mesh layers 3 which are superimposed upon each other (i.e. the claimed plurality of virtual layer planes);
modifying the surface mesh by projecting a subset of the plurality of nodes to the plurality of virtual planes, one of the subset of the plurality of nodes being within a predetermined distance from one of the virtual layer planes, wherein the one node is moved onto the one virtual layer plane (Guy: page 28  lines 5-10: projecting at least one initial mesh node (6), especially all initial mesh nodes (6), whose distance to a cutting plane (8) is less than a predetermined threshold value, in particular less than one tenth of the smallest resulting mesh element thickness near this initial mesh node (6), into the cutting plane);
Livesu and Guy are analogous art because they are from the same field of endeavor. They both relate to Additive Manufacturing (AM).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above volumetric mesh generation tool, as taught by Livesu, and incorporating the use of layered component mesh generation methodology, as taught by Guy.
One of ordinary skill in the art would have been motivated to do this modification in order to enable in particular the direct production of individual components on the basis of digital construction data, especially CAD data of the components, as suggested by Guy (Guy: page 1lines 26-29).

Regarding Claim 11, the combinations of Livesu and Guy further discloses the computer-implemented method of claim 10, wherein each virtual layer plane of the plurality of virtual layer planes is defined by: z = b + nh, wherein z represents the virtual layer plane, b represents a base of the virtual layer plane, n is a current layer number, and h is a height of a virtual layer (Livesu: Figure 2).

Regarding Claim 12, the combinations of Livesu and Guy discloses the computer-implemented method of claim 10, further comprising:
(Livesu: Figures 12 , 13, page 1- Introduction-a computer directly installed into the machine; Examiner’s Remark(ER): Display is an inherent feature of any computer).

Regarding Claim 13, the combinations of Livesu and Guy discloses the computer-implemented method of claim 10, further comprising:
receiving a computer-aided design (CAD) model of the physical object, wherein the CAD model includes a surface mesh representing the physical object (Livesu: page 4 lines 91-93: We input a CLI file containing a set of 2D slices and (optionally) a thickening radius for support structures).

Regarding Claim 14, the combinations of Livesu and Guy discloses the computer-implemented method of claim 10, further comprising:
generating the plurality of virtual layer planes of the surface mesh (Livesu: Figure 5: Extruding each slice along the building direction (left) by an amount corresponding to the local layer thickness produces a digital copy of the object to be printed).

Regarding Claim 15, the combinations of Livesu and Guy further discloses the computer-implemented method of claim 10, wherein the plurality of nodes of the surface mesh are projected toward the plurality of virtual layer planes in order to update the surface mesh (Livesu: page 5 section 5.2; Pre-processing; page 6 section 5.4 vertical meshing- an edge e and its lifted copy e’…. The lower base of this quad is split into as many sub-segments as the number of split points computed for e. The same goes for the upper base, which is split into as many sub-segments as the number of split points computed for e’).

Regarding Claim 16, the combinations of Livesu and Guy discloses the computer-implemented method of claim 10, further comprising:
generating a plurality of conformal layer interfaces according to the plurality of virtual layer planes, wherein the plurality of conformal layer interfaces slice the updated surface mesh (Livesu: Figures 2, 3, 4 and 5; page 23 section 2.1: Slice by slice growing sequence of the simulation domain; Figure 18: slice-conformal tetrahedral mesh; Also see page 11 lines 2-6).

Regarding Claim 17, the combinations of Livesu and Guy further discloses the computer-implemented method of claim 10, wherein the modification comprises:
identifying overlapping surfaces caused by the projecting (Livesu: page 5 section 5.2 lines 48-67; section 5.3 lines 74-85); and
moving nodes of the overlapping surfaces to original positions prior to the modifying, wherein the plurality of nodes comprises the nodes of the overlapping surfaces (Livesu: page 5 section 5.2, section 5.3, section 5.4, Figure 8).

Regarding Claim 18, the combinations of Livesu and Guy discloses the computer-implemented method of claim 10, further comprising:
identifying surfaces having all nodes of the surfaces within a virtual layer plane, wherein each surface corresponds to a join surface (Livesu: page 5 section 5: The PLC generation is based on the idea of lifting vertices and edges of each slice one layer above, splitting edges to resolve intersections wherever necessary; section 5.3: This generates n + 1 intersection-free sub-edges, where n is the number of intersection points detected in pre-processing ; Examiner’s Remark(ER): intersection point –join surface); and
generating a join loop from the join surfaces, the join loop generated based on interconnected edges of the surf aces passing through outer nodes of each join surface (Livesu: page 5 section 5: The PLC generation is based on the idea of lifting vertices and edges of each slice one layer above, splitting edges to resolve intersections wherever necessary; section 5.3: This generates n + 1 intersection-free sub-edges, where n is the number of intersection points detected in pre-processing ; Examiner’s Remark(ER): intersection free sub edges –join loop).

Regarding Claim 19, the combinations of Livesu and Guy discloses the computer-implemented method of claim 10, further comprising:
performing mesh optimizations for improving a quality of the surface mesh with the plurality of layer interfaces (Livesu: page 4 lines 100-104; Figures 3, 4: On  the outside, the PLC will conform to the input slices, exposing  the typical staircase effect produced by the slice extrusion (Figure 4). On the inside, the PLC will contain the geometry of the slices, so as to incorporate the temporal evolution of the simulation domain (Figure 3)).

Regarding Claim 20, the combinations of Livesu and Guy discloses the computer-implemented method of claim 10, further comprising:
preparing the surface mesh for volume filling by performing node inflation of proximal surfaces for volume filling (Livesu: page 4 lines 105-106 : the PLC is filled with tetrahedral elements to produce the output mesh; Also see section 5.3 : Vertical meshing); and
(Livesu: page 13 lines 23-30 : validate our meshes in real simulations. We aim to conduct rigorous experiments to measure the performances of our slice conformal meshes when compared with other “fabrication-unaware” meshing techniques).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sieger et al. (Pub. No.: US 2021/0012049 Al) teaches systems and methods for multi-material mesh generation from fill-fraction voxel model data. Voxel representations of model data are used to generate robust and accurate multi-material meshes.
Chen et al. (Pub. No.: US 2007/0273688 A1) conceptually presents a CAE mesh modeling system and method for use with a CAE mesh morphing software system to interactively determine a deformation of design mesh models selected from solid meshes, multiple layers of surface meshes, or a combination of each using a base model and defined deformation features.
Brennan et al. (Patent No.: US 8,970,590 B1) discloses a method for generating a finite element mesh that includes receiving, data regarding a model of a simulated object, categorizing one or more geometric features of the model and dividing the one or more geometric features of the model into surface shapes based on the data regarding the model.
Louis Komzsik (Pub. No.: US 2016/0246908 A1) teaches a method that includes receiving a finite element (FE) model of a part to be manufactured, intersecting a depositing 
Park et al. (Patent No.: US 10,657,301 B1) teaches a method for creating 3D representations of bodies that include the construction of FE meshes representing complex geometries. The complex geometries may be artificially or naturally formed or designed geometries.
Minetto et al. (An optimal algorithm for 3D triangle mesh slicing, Computer-Aided Design 92 (2017) 1–10) teaches an algorithm for slicing an unstructured triangular mesh model by a series of parallel planes. The proposed algorithm also describe an asymptotically optimal linear time algorithm for constructing a set of polygons from the unsorted lists of line segments produced by the slicing step.

7.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146